O’Malley, J. (dissenting).
On the former appeal in a companion case herein (235 App. Div. 444) the majority declined *278jurisdiction upon the ground that the bond involved was statutory and that the procedure for its enforcement being anomalous to our law we might not enforce its provisions. The two dissenting justices did not specifically predicate their decision upon the ground that the bond was not statutory, but held merely that a cause of action was stated. This view prevailed in the Court of Appeals (259 N. Y. 424), it being held that there was jurisdiction whether the bond was statutory or a common-law bond. While the bond was treated as a common-law bond viewed from the allegations of the complaint merely, when the pleading was considered in connection with affidavits setting forth the New Jersey statute, the court appears not to have committed itself to either view, holding merely that in any circumstance the courts of this State had jurisdiction of the action. For this reason I am of opinion that this court is committed to the view that the bond in question is a statutory bond.
I am of the opinion, therefore, that the defense pleaded is sufficient and I vote for an affirmance of the order.
Order reversed, with twenty dollars costs and disbursements, and motion granted, with ten dollars costs.